Exhibit 1 Fountain Square Chattanooga, TN 37402 www.unum.com news FOR IMMEDIATE RELEASE Contacts INVESTORS Thomas A. H. White Madhavi Venkatesan 423 294 Unum Group Reports Third Quarter 2009 Results Strong Investment and Risk Results on a Solid Capital Position CHATTANOOGA, Tenn. (November 3, 2009) – Unum Group (NYSE: UNM) today reported net income of $221.1 million ($0.66 per diluted common share) for the third quarter of 2009, compared to net income of $108.0 million ($0.32 per diluted common share) for the third quarter of Included in the results for the third quarter of 2009 are net realized after-tax investment gains of $9.5 million ($0.02 per diluted common share), compared to net realized after-tax investment losses of $108.9 million ($0.32 per diluted common share) in the third quarter of 2008. Net realized after-tax investment gains for the third quarter of 2009 include an after-tax gain of $28.9 million resulting from changes in the fair value of an embedded derivative in a modified coinsurance contract, compared to an after-tax loss of $44.1 million in the third quarter of 2008. Also included in net realized after-tax investment gains for the third quarter of 2009 is a net realized after-tax investment loss of $19.4 million related to sales and write-downs of investments, compared to a net after-tax investment loss of $64.8 million in the third quarter of 2008. Adjusting for these items, income on an after-tax basis was $211.6 million ($0.64 per diluted common share) in the third quarter of 2009, compared to $216.9 million ($0.64 per diluted common share) in the third quarter of 2008. “I am pleased with our results for the third quarter, as well as our continued strong position in our markets, in what remains a challenging economic environment,” said Thomas R. Watjen, president and chief executive officer. “While we expect the environment will remain challenging, we are well positioned to profitably grow our business as general business conditions improve and, in the meantime, continue to generate solid results and maintain a strong balance sheet and capital position.” UNUM IS A REGISTERED TRADEMARK AND MARKETING BRAND OF UNUM GROUP AND ITS INSURING SUBSIDIARIES. RESULTS BY SEGMENT In the following discussions of the Company’s operating segment results, “operating revenue” excludes net realized investment gains and losses.“Operating income” or “operating loss” excludes income tax and net realized investment gains and losses. Effective with the fourth quarter of 2008, we made slight modifications to our reporting segments to better align the debt of our securitizations with the business segments and to align the allocation of capital for Unum UK similar to that of Unum US and Colonial Life.
